Title: To George Washington from John Hancock, 26 September 1775
From: Hancock, John
To: Washington, George



Sir,
Philadelphia September 26th 1775

Upon considering your Letter of 4th August, the following Points appear’d so exceedingly important, that I am Directed to Desire you will Consult such of your Officers as you think proper, upon the most prudent & effectual Methods of Accomplishing them.
These are the Continuation of the Army, now under your Command, in the Service of the Continent after the terms of

Enlistment shall have been Compleated. The Reducing the severall Corps of Provincials, which at present compose your Army, into one Body of Continental Forces, what Number will be necessary for the Winter Campaign, & what Rations should be Allow’d the Men, and what farther Regulations may be necessary for the Government of those Forces.
Upon these Heads the Congress wish to be favour’d with the Result of your Deliberations as soon as possible, as the Time of Enlistment in Connecticutt draws to a Conclusion.
The Congress Desire you will Take the proper Steps to provide your Troops with necessary Cover and Fuel for the Winter, as it is highly probable, that the Service of the Army will be wanted during that whole Season at least; and that you lay before Congress an Estimate of the Expence, which may be necessary for these Services.
As making any Alterations in the present Appointments of the Officers of different Colonies, and the Reduction of those Regiments which cannot be Compleated to their full Establishments may Create great Jealousies and Uneasiness, the Congress are of Opinion that at present no Step should be taken therein, as the New Modelling the whole is so soon Expected, when those inconveniencies may be Remedied without Danger.
The Congress desire you will give them your Opinion, whether the Pay of the Private Men, which is consider’d as very high, may not be Reduc’d, and how much.
Agreeable to the order of Congress I inclose you Copy of a Letter from General Schuyler, with sundry papers Inclos’d.
Application having been made to Congress for the Discharge of Coll John Fenton, at present Confin’d at Hartford, they pass’d a Resolution that he be allow’d to proceed to New York, and from thence to London upon his giving his Parole not to Take up Arms against the Continent during the present Contest.
It is Determin’d by Congress that you Issue a Commission to Mr Gridley as Colonell only, and to Suspend the appointment of a Brigadier General for the present. They Recommend to you to Grant Commissions to Messrs Box, Scammell & Samuel Brewer as Brigade Majors.
The Memorial from Mr Tudor the Judge Advocate was laid before Congress, and upon Consideration it was Resolved that he be Allow’d & paid Fifty Dollars ⅌ Month for himself & Clerk

from the Time of his Appointment, & I Transmitt him by this Express his Commission and the Resolution of Congress.
Some Difficulty having arisen in the Settlement of the Accotts of the severall Rifle Companies as to Supplies of Money &c. particularly with Respect to Coll Thompson, and the Congress having on the 29th July last Advanc’d to Colonell Thompson Five Thousand Dollars for the Service of his Battalion, I am directed to Desire you will order Coll Thompson to Exhibit to you an Accott of the Expenditure of the said Five Thousand Dollars, which you will please to Transmitt to me to be laid before Congress, by which the severall Accotts may easily be Accommodated.
I have nothing further in Charge to Communicate—You will please to Return Fessenden as soon as you conveniently can. I have the honour to be with great Respect & Esteem, Sir Your most Obedt hume Servt

John Hancock President


I have Sent you Eleven Bundles contg 550 Commissions.

